Citation Nr: 0519988	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's left (minor) third, fourth, and fifth finger 
partial amputation residuals, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from May 1943 to January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
increased the disability evaluation for the veteran's left 
(minor) third, fourth, and fifth finger partial amputation 
residuals from 20 to 30 percent.  In June 2005, the veteran 
was afforded a video hearing before the undersigned Veterans 
Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In August 2002, the veteran submitted claims of entitlement 
to both a total rating for compensation purposes based on 
individual unemployability and a permanent and total 
disability rating for pension purposes.  It appears that the 
RO has not had an opportunity to act upon the claims.  Absent 
an adjudication, a notice of disagreement, a statement of the 
case (SOC), and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issues.  38 C.F.R. § 19.13 (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the SOC.  38 C.F.R. § 20.200 (2004).  


REMAND

The veteran asserts that his service-connected left (minor) 
third, fourth, and fifth finger partial amputation residuals 
have resulted in the functional loss of use of his left hand 
and warrant assignment of at least a 70 percent evaluation.  
At the June 2005 video hearing before the undersigned 
Veterans Law Judge, the accredited representative advanced 
that the combined disability associated with the veteran's 
service-connected left third, fourth, and fifth finger 
partial amputation residuals and his nonservice-connected 
left thumb partial amputation residuals significantly 
impaired his left hand.  He asserted that the veteran would 
have essentially no left thumb disability in the absence of 
his service-connected left finger amputation residuals.  

The Court has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Therefore, the Board finds that the accredited 
representative's assertions may be reasonably construed as a 
request for service connection for left thumb partial 
amputation residuals.  The RO has not had an opportunity to 
act upon the claim.  The issue of service connection for left 
thumb partial amputation residuals is clearly inextricably 
intertwined with the certified issue of an increased 
evaluation for the veteran's left (minor) third, fourth, and 
fifth finger partial amputation residuals.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his left (minor) thumb 
partial amputation residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the disability 
associated with the veteran's left thumb 
partial amputation residuals has 
increased in severity beyond its natural 
progression secondary to his 
service-connected left (minor) third, 
fourth, and fifth finger partial 
amputation residuals.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then adjudicate the veteran's 
entitlement to service connection for 
left (minor) thumb partial amputation 
residuals with express consideration of 
the provisions of 38 C.F.R. § 3.310(a) 
(2004) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  The 
veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

3.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his left (minor) third, fourth, and 
fifth finger partial amputation 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

